Citation Nr: 0319192	
Decision Date: 08/06/03    Archive Date: 08/13/03

DOCKET NO.  99-03 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of a gunshot wound to the middle third of the fourth 
metatarsal of the left foot.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active duty from May 1943 to December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  The RO confirmed and continued a 
10 percent evaluation for fracture, compound, comminuted, 
middle third of 4th metatarsal of the left foot, residuals of 
a gunshot wound.  The veteran was notified of the decision by 
the Houston RO which has assumed jurisdiction of the case.

The Board remanded the case in May 1999 pursuant to the 
veteran's request for a hearing before a Veterans La Judge.

The veteran presented oral testimony at a hearing before a 
Veterans Law Judge in December 2000.  The tape of the hearing 
could not be located, however, and the veteran was offered 
the opportunity to attend another hearing.  

The Board remanded the case in May 2001 for another hearing 
to be scheduled.

In October 2001 the veteran presented oral testimony before 
the undersigned Veterans Law Judge of the Board.  A copy of 
the hearing transcript is associated with the claims file.  

In January 2002 the Board remanded the case for further 
development and adjudicative action.

In May 2002 the RO most recently affirmed the determination 
previously entered.

The case has been returned to the Board for further appellate 
review.  

In a May 2002 letter, the veteran states that he is 
unemployable as he cannot stand or walk for more than ten 
minutes at a time.  The veteran appears to be raising a claim 
on entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability.  This 
issue has been neither procedurally prepared nor certified 
for appellate review and is referred to the RO for 
clarification, initial consideration, and appropriate 
adjudicative action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103- 
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).

The veteran was notified in May 2001 by the RO of the passage 
of the VCAA and the obligations of VA with respect to the 
duty to assist and duty to notify regarding the information 
and evidence necessary to substantiate his claim.  

The Board previously undertook development under regulations 
promulgated that at the time gave the Board the discretion to 
perform internal development in lieu of remanding the case to 
the agency of original jurisdiction.  See 38 C.F.R. 
§ 19.9(a)(2) (2002).  

The appellant was notified in January 2003 that the Board was 
developing the case and had requested that the VA doctor who 
examined his left foot in May 2002 to review the claim file 
and provide an opinion.    

In Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F. 3d 1339 (2003), the U.S. Court of Appeals for 
the Federal Circuit (CAFC) determined that 38 C.F.R. 
§ 19.9(a)(2) is inconsistent with 38 U.S.C. § 7104(a) as it 
allows the Board to consider additional evidence that was not 
considered by the agency of original jurisdiction.  The CAFC 
held that this is contrary to the requirement of 38 U.S.C. 
§ 7104(a) that "[a]ll questions in a matter which ...is 
subject to decision by the Secretary shall be subject to one 
review on appeal to the Secretary."  

Although development was initiated by the Board, it was not 
completed and in accordance with the recent CAFC decision in 
Disabled American Veterans, the development will be completed 
by the agency of original jurisdiction (AOJ) so that any 
additional evidence obtained will first be considered by the 
AOJ.  

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999). 

2.  The RO should send the claims folder 
to the Houston VA Medical Center for 
review by DV (initials), M.D. who 
provided the veteran with an examination 
of his left foot in May 2002.  The 
examiner must annotate the report that 
the claims file was in fact made in fact 
made available for review.  

The RO should ask Dr. DV to address 
whether the service-connected disability 
involves only the joint structure, or 
arteries, nerves and muscles as well, 
including dorsal and/or plantar 
interossei of Muscle Group X.  
Specifically, it should be stated whether 
the original injury consisted of a 
penetrating wound versus a through and 
through gunshot wound.  Dr. DV should 
provide a description and evaluation of 
any residual scar(s). 

Dr. DV should also render an opinion 
whether the reduced sensation in the left 
foot, if present, is a residual of the 
gunshot wound or is due to a nonservice-
connected disability. 

The RO should ask Dr. DV whether he would 
change any part of his examination report 
after review of the claims file and/or he 
feels reexamination as before directed is 
necessary. 

If  Dr. DV is no longer available, the RO 
should forward this request for a 
supplemental opinion (with the deferred 
examination option) to a second doctor.  


3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested medical report and 
required medical opinions to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  The 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C. §§ 5102, 5103, 5103A and 5107) 
are fully complied with and satisfied. 

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
an increased evaluation for residuals of 
a gunshot wound of the middle third and 
fourth metatarsal of the left foot.  In 
so doing, the RO should document its 
consideration of the applicability of 
38 C.F.R. § 3.321(b)(1) (2003).

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the issue currently on appeal. A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO; however, the veteran is hereby notified that failure 
without good cause shown to report for any scheduled VA 
examination(s) may adversely affect the outcome of his claim.  
38 C.F.R. § 3.655 (2002).  Moreover, the governing regulation 
provides that failure to report without good cause shown for 
any examination in connection with a claim for an increased 
rating will result in the denial of the claim.  38 C.F.R. 
§ 3.655 (2002); Connolly v. Derwinski, 1 Vet. App. 566 
(1991).



		
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2001), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2).


